Citation Nr: 1441029	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death. 

2.  Basic eligibility for nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from March 1942 to May 1942, and from August 1945 to February 1946.  He died in March 1997.  The appellant is the deceased Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the above claims.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the appellant indicated that she desired a videoconference hearing before a Veterans Law Judge.  See appellant's appeal (AVA Form 9), received in October 2011.  However, in November 2011, she indicated that she no longer desired a hearing.  See "report of general information" (VA Form 21-0820), dated in November 2011.  

In a letter, received in January 2012, the appellant indicated that she still desired a hearing, delaying her case with this action. 

In July 2014, the Board sent the appellant a letter and requested that she indicate, one way or the other, whether or not she still desired a hearing.  

In September 2014, a "statement in support of claim" (VA Form 21-4138), was received in which the appellant stated that she desired a videoconference hearing before a Veterans Law Judge (VLJ).  

Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the RO in Manila, the Republic of the Philippines, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
 
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board at the Manila, Republic of the Philippines, VA RO, in the order that the first request was received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



